     Case 3:18-cv-00432 Document 97 Filed on 09/07/21 in TXSD Page 1 of 4
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 07, 2021
           IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
           FOR THE SOUTHERN DISTRICT OF TEXAS
                   GALVESTON DIVISION
                                   ══════════
                                   No. 3:18-cv-432
                                   ══════════

             DAVID GEORGE RODRIGUEZ, TDCJ #00752635, PLAINTIFF,

                                           v.

                          VIRGIL MCMULLEN, DEFENDANT.

           ═══════════════════════════════════════
                            ORDER
           ═══════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      State inmate David George Rodriguez (TDCJ #752635) has filed a notice of

appeal of this court’s judgment (see Dkts. 88, 89).          He now moves for the

appointment of counsel on appeal to the Fifth Circuit (Dkts. 90, 94). Rodriguez

has also filed a motion for leave to proceed in forma pauperis for purposes of

establishing his eligibility for appointment of counsel on appeal (Dkt. 95).

      A.     Application for Leave to Proceed In Forma Pauperis on
             Appeal

      As an inmate incarcerated in the Texas Department of Criminal Justice –

Correctional Institutions Division, Rodriguez’s appeal is governed by the Prison

Litigation Reform Act (“PLRA”). The PLRA requires indigent litigants to pay an

initial filing fee followed by the full balance of the appellate docketing fee, which is

$505.00. Because Rodriguez’s appeal does not appear to have been filed in bad
1/ 4
       Case 3:18-cv-00432 Document 97 Filed on 09/07/21 in TXSD Page 2 of 4




faith for purposes of Rule 24(a)(3) of the Federal Rules of Appellate Procedure, see

28 U.S.C. § 1915(a)(3), the court ORDERS as follows:

        1.    The plaintiff’s motion for leave to proceed in forma pauperis on

appeal (Dkt. 95) is GRANTED.

        2.    The plaintiff is assessed an initial partial filing fee of $473.00

pursuant to 28 U.S.C. § 1915(b)(1). The agency having custody of the plaintiff shall

collect this amount from the plaintiff’s inmate trust fund account or institutional

equivalent, when funds are available, and forward it to the court.

        3.    Thereafter, the plaintiff shall pay the balance of the appellate

docketing fee ($32.00) in periodic installments as required by 28 U.S.C. §

1915(b)(2). The agency shall collect this amount from the plaintiff’s inmate trust

account and forward it to the court until the entire fee is paid.

        4.    The plaintiff is responsible for signing all consents and other

documents required by the agency having custody of plaintiff to authorize the

necessary withdrawal from the plaintiff’s inmate trust account.

        B.    Motion for Appointment of Counsel

        As noted above, Rodriguez has provided a certified copy of his inmate trust

fund account statement (Dkt. 96). Although the plaintiff’s inmate trust fund

account statement reflects that he has enough funds to pay the appellate filing fee,

this available balance demonstrates that he is unable to afford counsel and that he

qualifies as indigent for purposes of 28 U.S.C. § 1915(e)(1). A district court may


2/ 4
       Case 3:18-cv-00432 Document 97 Filed on 09/07/21 in TXSD Page 3 of 4




appoint counsel for an indigent inmate where a case presents exceptional

circumstances. See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982);

Naranjo v. Thompson, 809 F.3d 793, 803 (5th Cir. 2015). Because the assistance

of trained appellate counsel will be of assistance to Rodriguez and to the Fifth

Circuit “by sharpening the issues in the case,” see Ulmer, 691 F.2d at 213, the court

will grant Rodriguez’s motion for appointment of counsel.

        Accordingly, it is ORDERED that the following attorney is appointed as

counsel to represent the plaintiff:

                                 JIM MARROW
                              Wright Close & Barger
                             One Riverway, Suite 2200
                                Houston, TX 77056
                               Phone: 713-572-4321
                                Fax: 713-572-4320
                      Email: marrow@wrightclosebarger.com

        This appointment, which may include assistance by one or two associates

under the above-referenced attorney’s supervision, shall remain in effect until

terminated or substitute counsel is appointed. The plaintiff is advised that this

appointment is only for representation at the United States Court of Appeals for

the Fifth Circuit and that appellate counsel is under no obligation to prepare or file

a petition for a writ of certiorari. The plaintiff is further advised to communicate

respectfully and to cooperate with counsel to the best of his ability.

        Counsel appointed for plaintiff shall file any necessary motion to appear pro

hac vice along with a notice of appearance on plaintiff’s behalf with the Fifth


3/ 4
       Case 3:18-cv-00432 Document 97 Filed on 09/07/21 in TXSD Page 4 of 4




Circuit no later than ten (10) days from the date of this order.

        The clerk will provide a copy of this order to the parties.

                                         7th day of
        Signed on Galveston Island this ____             September
                                                                _        , 2021.




                                         ____________________________
                                            JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




4/ 4
